Citation Nr: 9910723	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-28 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 30 percent rating for left 
shoulder disability, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to April 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal was docketed at the Board in 1996.   


REMAND

As a result of fall-related trauma sustained to his left 
shoulder in service, the veteran underwent a Mumford 
resection involving his left distal clavicle in June 1991.  
The following month, i.e., July 1991, abduction involving the 
veteran's left upper extremity was limited to 110 degrees.  
Subsequent to service, when the veteran was examined by VA in 
November 1992, abduction involving his left upper extremity 
was limited to 45 degrees.  Based on the foregoing, service 
connection for left shoulder injury, status post Mumford 
procedure (major) was established in a rating decision 
entered in January 1993, at which time a 30 percent rating, 
effective from April 23, 1992, was assigned in accordance 
with Diagnostic Codes 5299-5201.

Thereafter, when the veteran was examined by VA in May 1994, 
he indicated that he was obliged to take medication for pain 
involving his left shoulder.  On physical examination, the 
veteran exhibited an ability to abduct his left upper 
extremity to 90 degrees.  Most recently, when he was examined 
by VA in February 1996, the veteran complained of 
experiencing discomfort as well as "some weakness" in his 
left shoulder.  On physical examination, the veteran 
exhibited an ability to abduct his left upper extremity to 
180 degrees.  Pertinent X-ray examination revealed resection 
of the lateral end of the clavicle but was otherwise 
interpreted to be "unremarkable".  The pertinent 
examination diagnosis implicated left shoulder disability, 
postoperative status.  Based on the foregoing, the RO, in a 
rating decision entered in March 1996, reduced the evaluation 
for the veteran's service-connected left shoulder disability 
from 30 percent disabling to 10 percent disabling, the latter 
in accordance with Diagnostic Codes 5201-5203, effective from 
February 2, 1996. 

Of bearing on the veteran's claim for restoration of his 
former 30 percent rating for his service-connected left 
shoulder disability, the Board would initially observe that 
the rating reduction, as effectuated in the March 1996 rating 
decision, occasioned no change in the veteran's combined 
compensation rating of 70 percent inasmuch as it was offset 
by an increased disability rating contemporaneously awarded 
for his service-connected low back disability.  Therefore, 
the pertinent notice provision contained in 38 C.F.R. 
§ 3.105(e), which must be complied with if the subject 
reduction results in a reduced combined compensation rating, 
was not for application.  The Board further notes that, 
inasmuch as the veteran's 30 percent rating for left shoulder 
disability had not been in effect for at least five years, 
the provisions of 38 C.F.R. § 3.344(a), which relate, 
pertinently, to the adequacy of VA examinations preceding 
rating reductions when compared with the evidence before 
rating boards when the higher rating was established, are of 
no bearing on the reduction at issue in the current appeal.  
See 38 C.F.R. § 3.344(c).

In objecting to the foregoing rating reduction, the veteran 
avers that the motion he exhibited relative to his left upper 
extremity on the above-cited February 1996 VA examination was 
not volitional on his part.  Rather, he indicates that the VA 
examiner "forceabl[y]" abducted his left upper extremity to 
the extent reported, and that such reported motion parameter, 
inasmuch as it was not representative of active motion, 
served to misrepresent his true ability to abduct such 
extremity.  In this regard, the Board observes that the 
report pertaining to the veteran's examination by VA in 
February 1996, wherein it is indicated that he was able to 
abduct his left upper extremity to 180 degrees, is silent for 
any indication whether the denoted motion was "active" or 
"passive" in nature.  The examination report is, therefore, 
at least not facially inconsistent with the veteran's above-
addressed assertion to the effect that the motion in question 
was 'passive'.  At the same time, however, the veteran has 
not alleged that the left upper extremity motion he exhibited 
in the course of the May 1994 VA examination (i.e., to 90 
degrees, a level which equates with the shoulder plane, see 
38 C.F.R. § 4.70, Plate I (1998)), was to any extent non-
volitional.  In any event, inasmuch as the extent of the 
veteran's present ability to 'actively' abduct his left upper 
extremity is uncertain, the Board is of the view that 
pertinent examination by VA, as specified in greater detail 
below, should be accomplished before any related appellate 
adjudication is prepared.  Further development to accomplish 
such examination is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified orthopedist, if available, to 
determined the current severity of his 
service-connected left shoulder 
disability.  Any motion exhibited by the 
veteran relative to his left upper 
extremity should be expressed in degrees, 
and, in addition, must be specifically 
denoted as being "active" or "passive" 
in character.  Any special diagnostic 
studies deemed necessary should be 
performed.  It is imperative that a copy 
of this remand, as well as the claims 
folder, be provided to the examiner for 
review prior to the examination.  

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals







 

